Citation Nr: 1432660	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and May 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In April 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The Veteran also submitted additional evidence in April 2013, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The evidence indicates that the Veteran has been treated for multiple psychiatric disabilities including depressive disorder, panic disorder without agoraphobia, and an anxiety disorder.  See December 2011 VA examination.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The claim for service connection for an acquired psychiatric disorder has been recharacterized to reflect consideration of the merits of the claim, as opposed to consideration of reopening of a previously denied claim.  Service connection for depression was denied in an unappealed July 2007 rating decision.  In general, a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service treatment records, which were available at the time of the prior decision and could have been obtained, were received in September 2011.  The records include the Veteran's mental health treatment during service.  Therefore, the previously denied claim for service connection for an acquired psychiatric disorder must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his depression is secondary to his service-connected heart condition.  See April 2013 Board Hearing Transcript, pp. 2, 10.  He also submitted a letter from G.P., VA psychotherapist who stated that, "[i]t is very common for depression to follow the experience of a heart attack."  The Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

At the April 2013 Board videoconference hearing, the Veteran's representative stated that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for depression.  There are no SSA records of record.  The Court has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, these records should be obtained on remand.  

A March 1986 service treatment note indicates a diagnosis of "adjustment disorder [with] depressed mood [and suicidal] ideation," along with an Axis III history of myocardial infarction in December 1984 and marital/family problems.  The December 2011 VA examiner noted that, "[t]he link between the diagnosis in 1986 and the current diagnosis is the Axis II Diagnosis of a personality disorder." However, the examiner does not reconcile the Veteran's service and post diagnoses of depression.  Further, the examiner noted that, "[if the Veteran's] depression was due to a heart condition, he would not have had years of successful employment as a mail carrier."  However, the examiner does not address whether the depression was aggravated by the Veteran's service-connected myocardial infarction.  See Allen v. Brown, 7 Vet. App. 439(1995)(service connection available where a Veteran's non service connected disability is aggravated by his service connected disability).  Therefore, additional medical inquiry is warranted.

It is noted that a VA treatment record of January 2011 indicates that the Veteran was prescribed wellbutrin by Dr. Hutchins at the Air Force Base.  Those records should be obtained on remand.

Also, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.

Request that the Veteran identify the Air Force Base at which he receives treatment from Dr. Hutchins.  

The RO/AMC should then attempt to obtain those records.

2.  Obtain VA treatment records pertaining to the Veteran from November 2011 and associate them with the claims folder.  

3.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits. 

4.  All attempts to secure these records must be documented in the claims file.  If after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After the records referenced above have been obtained to the extent possible, schedule the Veteran for another VA psychiatric examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Diagnose any current psychiatric disorder.

The examiner is asked to reconcile the current diagnoses with the diagnoses of depressive disorder, panic disorder without agoraphobia and an anxiety disorder.  See December 2011 VA examination and May 2007 VA outpatient treatment note.  

(b)  Opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to service.  Please provide a complete explanation for the opinion.

(c)  Opine whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused by his service-connected myocardial infarction.  Please provide a complete explanation for the opinion.

(d)  Opine whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is aggravated (i.e., worsened) beyond the natural progress by his service-connected myocardial infarction.  Please provide a complete explanation for the opinion. 

The examiner's attention is directed to the March 1986 treatment diagnosis of depressed mood with suicidal ideations and Axis III history of myocardial infarction.  The examiner's attention is further directed to the April 2013 letter from G.P., VA psychotherapist, which stated that it is very common for depression to follow the experience of a heart attack.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



